Gounarides v Yankee Stadium Corp. (2016 NY Slip Op 00768)





Gounarides v Yankee Stadium Corp.


2016 NY Slip Op 00768


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


135 301476/11

[*1]Deborah Gounarides, et al., Plaintiffs-Appellants,
vYankee Stadium Corporation, et al., Defendants-Respondents.


Sim & Record, LLP, Bayside (Sang J. Sim of counsel), for appellants.
Gordan & Silber, P.C., New York (Andrew B. Kaufman of counsel), for respondents.

Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered September 18, 2014, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly granted in this action where plaintiff Deborah Gounarides, an employee of nonparty Legends Hospitality LLC (Legends), fell in the Legends Club located within Yankee Stadium. At the time of her accident, the club was open, but since it was several hours before a scheduled game, the lights were off. There is no evidence in the record that defendants owned, operated, occupied, managed or controlled the area, including any responsibility for turning on the lights (see Grullon v City of New York, 297 AD2d 261 [1st Dept 2002]). That was the sole responsibility of Legends, the exclusive licensee of the area (see Peck v 2-J, LLC, 56 AD3d 277 [1st Dept 2008].
We have considered plaintiffs' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK